DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 1/21/2022, claims 1, 4, 6-8, 15-16, and 18-19 have been amended. Claims 2, 3, 12, 13, and 14 have been cancelled. Claims 21-25 have been added. The currently pending claims considered below are claim 1, 4-11, 15-25.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Chatterjee (US Publication 2020/0334123 A1) teach analogous art to the instant application, that of data analysis of log records. After careful consideration of the claim amendments and response (pages 2-11) filed 1/21/2022 and the telephone interview held on 1/11/2022, the applicant specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Chatterjee teaching evaluating and analyzing log files through rules related to triggering based on events, but does not explicitly indicate computing stateful aggregate counter data values by a applying stateful aggregation algorithm to obtained data and new individual member counter data, the algorithm computing aggregated delta values across individual member counter data for device members in both obtained data and new 
The feature of applying an aggregation algorithm is disclosed in claim 1, that recites “computing one or more stateful aggregate counter data values attributed to at least a portion of the variable set of device members for a given temporal value by applying at least one stateful counter aggregation algorithm to the obtained data and to new individual member counter data associated with the variable set of device members, wherein applying the at least one stateful counter aggregation algorithm comprises computing one or more aggregated delta values across individual member counter data for each of the device members having individual member counter data in both the obtained data and the new individual member counter data; and performing one or more automated actions based at least in part on the one or more computed stateful aggregate counter data values;”, as disclosed in claim 1 and similarly in claims 15 and 18. Consequently, independent claims 1, 15, and 18 and dependent claims 4-11, 16-17, and 19-25 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jalan (US Publication 2018/0019931 A1)
Ratkovic (US Publication 2019/0182119 A1)
Kettemer (US Publication 2020/0057430 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168